Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   EXAMINER ‘S AMENDMENT

2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Carrie M. Stroup on 04-22-2022.
The application has been amended as follows: 
In the claims:
Claim 18, line 1, “claim16” has been changed to --- claim 17 ---.

  Reason for Allowance
3.	Regarding claims 1-10, the prior art fails to teach or suggest an loT Gateway device, comprising: a gateway device housing storing a plurality of electrical components, comprising a plurality of independent telecommunications network components, wherein the network components are configurable to operate simultaneously in a plurality of radio frequencies to wirelessly transmit data unchanged from one or more sensors or equipment to a gateway device using any available network components, and then wirelessly transmit the data for storage and processing on a user Gateway Cloud account using a least cost route operation, in combination with other limitations, as specified in the independent claim 1. 
Regarding claims 11-18, the prior art fails to teach or suggest a method comprising the steps of performing a least cost route operation over a plurality of networks, said networks including at least a satellite network and a terrestrial network; and in response to the least cost route operation, transmitting the data securely in the first format to a user Gateway Cloud account, in combination with other limitations, as specified in the independent claims 11, and 17. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465